UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                     No. 20-7271


BRANDON WAYNE THOMAS,

                   Petitioner - Appellant,

             v.

HAROLD W. CLARKE, Director, Virginia Department of Corrections,

                   Respondent - Appellee.



                                     No. 20-7550


BRANDON WAYNE THOMAS,

                   Petitioner - Appellant,

             v.

HAROLD W. CLARKE, Director, Virginia Department of Corrections,

                   Respondent - Appellee.



Appeals from the United States District Court for the Eastern District of Virginia, at
Norfolk. Robert G. Doumar, Senior District Judge. (2:19-cv-00479-RGD-LRL)


Submitted: January 19, 2021                                Decided: January 22, 2021
Before AGEE, WYNN, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Brandon Wayne Thomas, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       In these consolidated cases, Brandon Wayne Thomas seeks to appeal the district

court’s orders denying relief on his 28 U.S.C. § 2254 petition and dismissing his motion

for reconsideration. The district court referred this case to a magistrate judge pursuant to

28 U.S.C. § 636(b)(1)(B). The magistrate judge recommended that Thomas’ § 2254

petition be dismissed and advised Thomas that failure to file timely objections to the

recommendation would waive appellate review of a district court order based upon the

recommendation. The district court adopted the magistrate judge’s recommendation after

Thomas failed to file objections with the court. Thomas thereafter filed a notice of appeal

as to the court’s order, as well as a motion for reconsideration, which the district court

dismissed.

       The orders are not appealable unless a circuit justice or judge issues a certificate of

appealability. See 28 U.S.C. § 2253(c)(1)(A). A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional right.”           28 U.S.C.

§ 2253(c)(2). When the district court denies relief on the merits, a prisoner satisfies this

standard by demonstrating that reasonable jurists could find the district court's assessment

of the constitutional claims debatable or wrong. See Buck v. Davis, 137 S. Ct. 759, 773-74

(2017). When the district court denies relief on procedural grounds, the prisoner must

demonstrate both that the dispositive procedural ruling is debatable and that the petition

states a debatable claim of the denial of a constitutional right. Gonzalez v. Thaler, 565 U.S.

134, 140-41 (2012) (citing Slack v. McDaniel, 529 U.S. 473, 484 (2000)).



                                              3
       The timely filing of specific objections to a magistrate judge’s recommendation is

necessary to preserve appellate review of the substance of that recommendation when the

parties have been warned of the consequences of noncompliance. See Wright v. Collins,

766 F.2d 841, 845-46 (4th Cir. 1985); see also Thomas v. Arn, 474 U.S. 140 (1985).

Thomas waived appellate review of the district court’s dismissal of his § 2254 petition by

failing to file timely objections to the magistrate judge’s recommendation to dismiss the

petition. Thomas has also forfeited this court’s review of the appealed-from orders by

failing to challenge the district court’s dispositive rationale in his informal briefs. See 4th

Cir. R. 34(b).

       Accordingly, we deny a certificate of appealability and dismiss the appeals. We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                                 DISMISSED




                                              4